Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  148753(66)                                                                                                 Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  DETROIT EDISON COMPANY,                                                                                              Justices
            Plaintiff-Appellee,
                                                                     SC: 148753
  v                                                                  COA: 309732
                                                                     Court of Claims: 10-000104-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  ________________________________/

        On order of the Chief Justice, the motion of the International Transmission
  Company for leave to file an amicus curiae brief is GRANTED. The amicus brief
  submitted on February 4, 2015, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2015
                                                                                Clerk